     Case 7:16-cv-05173-ECR Document 265 Filed 10/29/20 Page 1 of 22




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

NUANCE COMMUNICATIONS, INC.,
                                      Case No: 16-cv-5173 (ECR)
                                      ECF Case
                Plaintiff,


       v.


INTERNATIONAL BUSINESS
MACHINES CORPORATION,

                Defendant.


   DEFENDANT INTERNATIONAL BUSINESS MACHINES CORPORATION’S
                SUPPLEMENTAL POST-TRIAL BRIEF




                                             QUINN EMANUEL URQUHART
                                             & SULLIVAN, LLP
                                             Richard I. Werder, Jr.
                                             Kevin S. Reed
                                             Elinor Sutton
                                             Hope Skibitsky
                                             Florentina Dragulescu, pro hac vice
                                             51 Madison Avenue, 22nd Floor
                                             New York, New York 10010
                                             Tel. (212) 849-7000
                                             Fax (212) 849-7100

                                             Attorneys for Defendant
                                             International Business Machines
                                             Corporation
           Case 7:16-cv-05173-ECR Document 265 Filed 10/29/20 Page 2 of 22




                                                   TABLE OF CONTENTS
                                                                                                                                           Page

INTRODUCTION ...........................................................................................................................1

ARGUMENT ...................................................................................................................................1

I.        NUANCE OBTAINED KNOWLEDGE OF ITS CLAIMS IN 2011 .................................1

          A.         Nuance Knew SWG Was Creating Alleged Modifications In 2011........................3

          B.         Nuance Knew That IBM Was Withholding SWG’s Alleged Modifications
                     in 2011 .....................................................................................................................5

II.       NEITHER THE CONTINUING BREACH DOCTRINE NOR EQUITABLE
          ESTOPPEL SAVES NUANCE’S CLAIMS .....................................................................12

CONCLUSION ..............................................................................................................................17




                                                                        i
           Case 7:16-cv-05173-ECR Document 265 Filed 10/29/20 Page 3 of 22




                                             TABLE OF AUTHORITIES

                                                                                                                               Page
                                                              Cases

Aetna Cas. and Sur. Co. v. Aniero Concrete Co., Inc.,
       404 F.3d 566 (2d Cir. 2005)............................................................................................. 14

BlackRock Allocation Target Shares: Series S Portfolio v. Wells Fargo Bank,
       No. 149371, 2017 WL 3610511 (S.D.N.Y. Aug. 21, 2017) .............................................. 2

Bulova Watch Co. v. Celotex Corp.,
       46 N.Y.2d 606 (1979) ...................................................................................................... 14

Ely-Cruikshank Co., Inc. v. Bank of Montreal,
       81 N.Y.2d 399 (1993) ...................................................................................................... 12
Goldman Copeland Assoc. v. Goodstein Bros. & Co.,
      268 A.D.2d 370 (1st Dep’t 2000) .................................................................................... 13

Guilbert v. Gardner,
       480 F.3d 140 (2d Cir. 2007)....................................................................................... 12, 14

Henry v. Bank of Am.,
       147 A.D.3d 599 (1st Dep’t 2017) .................................................................................... 15

Hosokawa v. Screen Actors Guild-Am. Fed’n of Television and Radio Artists,
      234 F. Supp. 3d 437 (S.D.N.Y. 2017).............................................................................. 14

K-Bay Plaza, LLC v. Kmart Corp.,
       132 A.D.3d 584 (1st Dep’t 2015) .............................................................................. 15, 16

Kirschner v. KPMG LLP,
       15 N.Y.3d 446 (2010) ........................................................................................................ 2

Kobayashi Ventures LLC v. Papertech Inc.,
      No. 08 Civ. 4450(LAP), 2009 WL 10738379 (S.D.N.Y. Feb. 23, 2009) ........................ 13
Konstantinidis v. Pappas,
       No. 507612/15, 2018 WL 4407536 (N.Y. Sup. Ct. Kings Cty., Sep. 17, 2018)........ 15, 16

Le Veen v. Kurtz,
       50 A.D.2d 899 (2d Dep’t 1975) ....................................................................................... 13

Loral Corp. v. Goodyear Tire and Rubber Co.,
       No. 93 Civ. 7013(CSH), 1996 WL 38830 (S.D.N.Y Feb. 1, 1996) ................................. 13

Marshall v. Hyundai Motor Am.,
       51 F. Supp. 3d 451 (S.D.N.Y. 2014)................................................................................ 16

Roslyn Sav. Bank v. Nat’l Westminster Bank USA,
        266 A.D.2d 272 (2d Dep’t 1999) ............................................................................... 15, 16



                                                                  ii
           Case 7:16-cv-05173-ECR Document 265 Filed 10/29/20 Page 4 of 22



Schaefer v. Chautauqua Escapes Assoc., Inc.,
       158 A.D.3d 1186 (4th Dep’t 2018) ............................................................................ 13, 15

State v. United Parcel Serv., Inc.,
         253 F. Supp. 3d 583 (S.D.N.Y. 2017)................................................................................ 2

Viacom Int’l, Inc. v. YouTube, Inc.,
       676 F.3d 19 (2d Cir. 2012)................................................................................................. 2

                                                       Other Authorities

Restatement (Second) of Contracts
       § 243(2) (1979) ................................................................................................................. 13




                                                                    iii
        Case 7:16-cv-05173-ECR Document 265 Filed 10/29/20 Page 5 of 22




                                        INTRODUCTION

       By Order dated October 14, 2020 (ECF No. 263; the “Order”), the Court directed the

parties to brief the following questions:

               Does the statute of limitations bar this suit? Specifically, what level
               of knowledge triggers the statute of limitations, and does either the
               continuing breach doctrine or equitable estoppel nullify the statute
               of limitations defense?

       IBM understands the statute of limitations referenced in the Order to be Section 7.9 of the

SLA, which provides, “Neither party may bring an action arising out of this Agreement, regardless

of form, more than two years after the cause of action has accrued and the party obtained

knowledge thereof.” JX 1.018. That provision does bar Nuance’s causes of action for declaratory

judgment and breach of contract insofar as they assert that IBM had or breached an obligation

under the SLA to provide Nuance with DeepQA Modifications created outside of IBM Research.1

The evidence at trial proved that those claims accrued, and Nuance obtained knowledge of them,

well more than two years before Nuance filed its complaint on June 30, 2016. IBM addresses the

Court’s specific questions below.

                                            ARGUMENT

I.     NUANCE OBTAINED KNOWLEDGE OF ITS CLAIMS IN 2011

       As relevant here, Nuance’s claims for declaratory judgment and breach of contract are that

IBM had and breached an obligation under the SLA to deliver DeepQA Modifications created

outside of IBM Research. To have knowledge of those claims, Nuance had to know two things:

(1) IBM was creating what Nuance alleges to be DeepQA Modifications outside of IBM Research,




       1
           IBM does not assert Section 7.9 as a bar to Nuance’s claim that IBM breached its
obligation to deliver Modifications created by IBM Research. As detailed in IBM’s Post-Trial
Memorandum, that claim fails for other reasons. ECF No. 255, at 18-20.
        Case 7:16-cv-05173-ECR Document 265 Filed 10/29/20 Page 6 of 22




and (2) IBM was not delivering such alleged Modifications to Nuance. Nuance alleges in its

Complaint that it had knowledge of IBM’s alleged breach once it came to know those two things

in 2015. ECF No. 6, at ¶¶ 26-28. Contrary to Nuance’s Complaint, however, Nuance knew them

in 2011.

       IBM interprets Section 7.9 to require actual knowledge. It does not suffice that a party

could have known of the claim. A party is not barred from bringing a claim for breach of the SLA

unless it had actual knowledge of the breach more than two years before filing the claim. As a

matter of law, actual knowledge encompasses conscious avoidance, which “occurs when it can

almost be said that the defendant actually knew because he or she suspected a fact and realized its

probability, but refrained from confirming it in order later to be able to deny knowledge.”

BlackRock Allocation Target Shares: Series S Portfolio v. Wells Fargo Bank, No. 149371, 2017

WL 3610511, at *10 (S.D.N.Y. Aug. 21, 2017) (internal quotations omitted) (emphasis in

original); Viacom Int’l, Inc. v. YouTube, Inc., 676 F.3d 19, 35 (2d Cir. 2012) (same). Resort to

conscious avoidance is unnecessary here, though, because as shown below, the evidence proves

that Nuance had clear and direct knowledge of its claims well more than two years before it filed

this case. Finally, since the parties at issue in this case are corporations, it bears noting that the

knowledge of corporate employees acting within the scope of their duties is imputed to the

corporation, such that the corporation is deemed to know what its employees know. See Kirschner

v. KPMG LLP, 15 N.Y.3d 446, 466 (2010) (“[W]here conduct falls within the scope of the agents’

authority, everything they know or do is imputed to their principals.”); State v. United Parcel Serv.,

Inc., 253 F. Supp. 3d 583, 669 (S.D.N.Y. 2017) (“[T]he presumption of corporate knowledge is

conclusive, even if the corporate employee never communicated the information to her

superiors.”).




                                                  2
        Case 7:16-cv-05173-ECR Document 265 Filed 10/29/20 Page 7 of 22




       A.      Nuance Knew SWG Was Creating Alleged Modifications In 2011

       The evidence introduced at trial proved that Nuance – through Jeanne McCann and others

– knew in 2011 that IBM was creating what Nuance alleges to be Modifications outside of IBM

Research, specifically in the IBM Software Group (“SWG”).

       In early 2011, after DeepQA’s success on Jeopardy!, IBM tasked SWG with

commercializing the DeepQA technology. DX 182 ¶¶ 13, 21. SWG began by “blue-washing” a

copy of the IBM Research DeepQA code base and then used what resulted to create a commercial

version of the DeepQA code base known as the Watson Core. DX 183 ¶¶ 6-7; Boloker Tr. 73:25-

74:17. Nuance claims that both the blue washed code base and the Watson Core are Modifications,

which Nuance defines to include any improvements to the licensed DeepQA technology that are

domain independent, i.e., suitable for general use, as opposed to designed for use in a single area,

such as finance. PX 235 ¶ 24. Nuance was told by IBM personnel in both 2011 and early 2012

that SWG had created these alleged Modifications.

       In its Post-Trial Memorandum, IBM detailed for the Court the 2011 exchange in which

IBM executives David McQueeney and Kenneth King told Nuance’s Jeanne McCann about (i) the

firewall SWG had erected between itself and IBM Research in regards to DeepQA, and (ii) IBM’s

desire to clarify the SLA so as to remove the necessity for the firewall. ECF No. 255, at 3-6. As

recounted by Messrs. McQueeney and King, they explained to Ms. McCann that SWG was

working on commercializing the DeepQA technology but was being hindered in such efforts by

the firewall because it prevented collaboration between SWG and IBM Research. DX 178 ¶¶ 14-

17; DX 174 ¶¶ 12-14; DX 3.003. Ms. McCann, in her testimony, acknowledged the 2011

conversation she had with Messrs. McQueeney and King, and she admitted they told her SWG

was refusing to collaborate on DeepQA with IBM Research to avoid having SWG’s Watson-

related work fall within the DeepQA license granted to Nuance by the SLA. McCann Tr. 207:17-


                                                 3
        Case 7:16-cv-05173-ECR Document 265 Filed 10/29/20 Page 8 of 22




208:23; 210:22-211:4. She also admitted understanding that SWG was working on its own version

of the IBM Research DeepQA domain-independent core, in parallel to IBM Research. Id. at

195:20-196:11. Nuance, through Ms. McCann, therefore, knew in 2011 that SWG was creating

what it alleges to be Modifications.

       Nuance’s documents also demonstrate its early understanding that SWG was creating what

Nuance alleges to be Modifications. Starting in 2011, Nuance engaged in discussions with SWG

about creating a partnership based around Nuance’s development of healthcare applications that

would sit on top of the Watson Core being developed by SWG. McCann Tr. 185:14-186:8. In the

course of such discussions, SWG executives briefed Jeanne McCann and Joe Petro on their

progress in creating the Watson Core. During a call on January 17, 2012, IBM’s Angus McIntyre

presented a slide that, among other things, described SWG’s work in the area of “Watson Core

Engine Commercialization,” which included things such as “Remove 2000+ dead files, and create

generic pipeline for multiple medical domains.” DX 71.002. Shortly after that call, on January 23,

2012, Ms. McCann emailed her CEO, Paul Ricci, to report on it. DX 87. She advised Mr. Ricci,

“We had a call with the IBM SWG last week, to keep the momentum up,” and she told him, “they

have done work on ‘vanilla’ productization of Watson, solely in the IBM SWG. They took an

image of the code and have gone on their own.” DX 87.001. At her deposition, Ms. McCann

acknowledged that, when she wrote “they took an image of the code,” she was referring to SWG

taking a copy of the IBM Research DeepQA code, McCann Tr. 189:9-13, and when she said they

have “gone on their own,” she was telling Mr. Ricci that SWG was “work[ing] in parallel with the

IBM Research [G]roup” in cleaning up that code. Ms. McCann also testified that, when she told

Mr. Ricci that SWG had “done work on ‘vanilla’ productization’ of Watson,” she was referring to,




                                                4
        Case 7:16-cv-05173-ECR Document 265 Filed 10/29/20 Page 9 of 22




among other things, domain-independent work on the code for purposes of “software hygiene or

productization.” Id. at 187:17-190:5.

       Several months later, on April 3, 2012, Mr. Petro reported to Ms. McCann, Vlad Sejnoha,

and other Nuance executives, about another conversation with Angus McIntyre about the potential

Nuance partnership with SWG. Mr. Petro was equally if not more explicit in stating Nuance’s

understanding that SWG was creating what Nuance alleges to be Modifications, i.e., domain-

independent improvements to the IBM Research DeepQA code. He thus wrote:

       I asked [McIntyre] specifically what the IBM SWG is working on versus the core
       research team. He avoided the specifics about the core research team completely.
       And roughly he said: The IBM SWG is working specifically on the Jeopardy
       engine [i.e., DeepQA] and generalizing to a core base set of capabilities that are
       domain agnostic and in line with the requirements of ‘smart applications’ that
       support physician workflow . . . .

DX 88.001. Mr. Petro acknowledged that this report to Ms. McCann, Mr. Sejnoha, and others

conveyed his awareness that “the IBM software group was working specifically on DeepQA and

in fact the domain independent code associated with DeepQA.” Trial Tr. 93:3-13.

       Accordingly, the written evidence and testimony from Nuance’s witnesses demonstrates

that Nuance knew in 2011 that SWG was creating what Nuance considers to be Modifications.

       B.     Nuance Knew That IBM Was Withholding SWG’s Alleged Modifications in
              2011

       IBM told Nuance in 2011 that IBM was not giving Nuance any of SWG’s DeepQA-related

work. Addressing this point in its Post-Trial Memorandum, Nuance argues, “IBM’s alleged

evidence of prior disclosure comes solely from witnesses who lack credibility – their

undocumented assertions that they relayed to Nuance that IBM was withholding DeepQA Updates

should carry no weight.”       ECF 253, at 18.       This is meant primarily to undermine

Messrs. McQueeney and King, who, as noted above, testified consistently with one another that

they told Ms. McCann in 2011 that IBM had erected a firewall between IBM Research and SWG


                                               5
       Case 7:16-cv-05173-ECR Document 265 Filed 10/29/20 Page 10 of 22




to ensure that Nuance did not and would not obtain rights to SWG’s DeepQA-related work under

the SLA. DX 178 ¶¶ 14-17; DX 174 ¶¶ 12-14. Nuance’s challenges to these witnesses’ credibility

are weak; to wit, they fault Mr. King for not being able to recall the exact words of his

conversations with Ms. McCann nine years after the fact. ECF No.253, at 19. The best answer to

Nuance’s credibility challenges, however, is that IBM’s witnesses are corroborated in full by

Nuance’s witnesses and documents, which make clear that, in 2011, multiple IBM employees told

multiple Nuance employees that IBM would not give Nuance SWG’s DeepQA-related work.

       Mr. McQueeney, for example, testified to a September 16, 2011 meeting he attended

at which Manoj Saxena, who was the General Manager of the Watson Solution’s unit within SWG,

“explicitly reiterated IBM’s [view] that Nuance was not entitled to any Modifications developed

by [SWG].” DX 174 ¶ 17. Nuance attacks this testimony on the grounds that Mr. McQueeney

made no mention of Mr. Saxena’s statement in a three-sentence summary of the meeting he wrote

the following day. ECF 253, at 19. But though Mr. McQueeney did not memorialize Mr. Saxena’s

statement, Ms. McCann did. On September 20, 2011, Ms. McCann wrote to Paul Ricci in response

to an email Mr. Saxena had sent Mr. Ricci in the wake of the September 16 meeting, at which the

parties had continued discussions about a potential Nuance/SWG partnership. DX 138.001. At

the beginning of the email, Ms. McCann lists several items on which she asserts Nuance has seen

“a notable pulling back by IBM.” Id. The second item is “[a]ccess to the ‘full’ set of modifications

by IBM to Watson Core,” which Ms. McCann wrote was “a notable assertion by IBM during the

meeting.” Id. Asked about this language at her deposition, Ms. McCann testified it referred to a

statement by Mr. Saxena that IBM would not deliver Modifications created outside of IBM

Research. McCann Tr. 158:8-160:2; id. at 166:13-167:5. Ms. McCann’s email and subsequent




                                                 6
       Case 7:16-cv-05173-ECR Document 265 Filed 10/29/20 Page 11 of 22




testimony thus make clear that Mr. McQueeney’s recollection of Mr. Saxena’s statement was

correct.

       Additionally, an October 12, 2011 email from Nuance executive Mark Fanty to

Ms. McCann and others evidences that Nuance was separately told by another IBM employee,

Murthy Devarakonda, that IBM would not provide Nuance with Modifications or any other

DeepQA-related work done by SWG. Mr. Fanty was a Director, Natural Language Processing

Research, at Nuance, and was involved in Nuance’s efforts to determine whether DeepQA could

be incorporated into commercial products. In that role, he was “part of the decision process”

relating to Nuance’s agreement to the SLA. Fanty Tr. 25:21-26:2. After the SLA was executed,

Fanty was involved in “much discussion” with IBM and internally with, at least, Ms. McCann,

about what updates Nuance was getting under the SLA. Id. at 39:7-40:9. Mr. Devarakonda was a

manager in IBM Research responsible for delivering Modifications to Nuance. Devarakonda Tr.

10:21-11:11, 76:9-23.

       Reporting on a conversation with Mr. Devarakonda about IBM’s view of the SLA,

Mr. Fanty wrote in his October 12, 2011 email, “Murthy had an eye opening view of the 10 years

of updates [under the SLA] that is much worse tha[n] research group v. software group.” DX

84.001. At his deposition, Mr. Fanty testified that when he wrote “much worse tha[n] research

group v. software group” he was referencing a prior statement by Mr. Devarakonda that Nuance

would not receive anything from SWG under the SLA. Fanty Tr. 83:5-23. Indeed, Mr. Fanty

repeatedly testified that Mr. Devarakonda told him more than once that “our agreement’s with

research and that’s what we get, only what’s from research and not from what’s outside research.

In general, not just software division. He made that point repeatedly.” Id. at 43:14-18; see also

id. at 41:20-42:5, 107:21-108:7. Mr. Fanty also testified with certainty that he reported Mr.




                                               7
       Case 7:16-cv-05173-ECR Document 265 Filed 10/29/20 Page 12 of 22




Devarakonda’s     statements   to    Ms. McCann    and   others    at Nuance   and   that,   given

Mr. Devarakonda’s statements, he and others at Nuance understood that Nuance was not receiving

SWG’s DeepQA-related work:

       Q:     Did you have an understanding as to whether or not Nuance was receiving
              the updates or enhancements that the software group was making to the
              DeepQA –

       A:     No, we’ve – oops. Sorry. We for sure were not receiving software group
              enhancements.

              *       *        *

       Q:     [I]s it correct that it was your understanding that Nuance was not being
              provided with the work that the software group was doing with regard to
              DeepQA?

       A:     I knew we weren’t getting that work for sure, yes.

       Q:     And you expressed that understanding to others at Nuance?

       A:     I’m sure we all knew that we weren’t getting updates from the software
              group.

              *       *        *

       Q:     Did you tell anybody else within Nuance that Mr. Devarakonda had told
              you that Nuance would not receive updates from the software group?

       A:     I’m a hundred percent sure I would have. Things like that is what, you
              know, the management cared about, Jeanne [McCann] and others.

       Q:     Was it part – sorry.

       A:     I would have told them. I don’t remember saying the words on any specific
              day, but I’m sure they – I passed that on.

Fanty Tr. 109:5-13, 164:21-165:6, 168:23-169:9.

       Finally, there is Ms. McCann’s express written corroboration of Messrs. McQueeney’s and

King’s account of the 2011 conversation in which they told Ms. McCann that IBM had erected a

firewall between SWG and IBM Research in order to prevent Nuance from gaining access to or



                                               8
       Case 7:16-cv-05173-ECR Document 265 Filed 10/29/20 Page 13 of 22




rights in SWG’s DeepQA-related work. In a January 2013 memorandum Ms. McCann drafted to

prepare Paul Ricci for a meeting with IBM’s Dr. Kelly, Ms. McCann wrote the following under

the heading “Watson JDA and SLA”:

       Under the SLA license agreement, Nuance continues to be entitled to Updates to
       the Licensed Software until Sep[tember] 30, 2020 (10 years from the effective date
       of the license). It is the wording in the SLA under which Nuance is entitled to
       Updates which is creating the distance between IBM Software Group and IBM
       Research, and the negative feelings toward Nuance surrounding Watson. Due to
       their interpretation (or concern that there may be a different interpretation), the IBM
       Software Group is not allowing any joint work with IBM Research to occur, as the
       IBM Software Group wants to be absolutely sure that none of their software
       or work is to be made available to Nuance. There may well have been a transfer
       of the entire Watson code tree to the Software Group in order to allow IBM to
       execute work in the SWG completely independently of IBM Research in order to
       keep any such work exclusive to IBM.

DX 103.004 (emphasis added). During her deposition, Ms. McCann admitted that this paragraph

set forth what she had been told by Mr. McQueeney. McCann Tr. 209:5-210:16. It thus confirms,

yet again, that IBM told Nuance that it would not receive SWG’s work on DeepQA.2 Additionally,

Ms. McCann’s observation that SWG was working independently of IBM Research “in order to

keep such work exclusive to IBM” also puts the lie to her testimony that she assumed that SWG’s

domain-independent work on DeepQA would be merged into the IBM Research DeepQA code

base that Nuance had licensed.3 See, e.g., McCann Tr. 196:3-19.


       2
          Nuance tries to skirt the impact of DX 103 by citing deposition testimony by Ms. McCann
that it was “in the context of a potential second JDA.” ECF No. 262, at 7, n.5. It is unclear why
Nuance maintains that is a significant distinction. Regardless, Ms. McCann cannot explain away
her clear and explicit statement that SWG wanted to be “absolutely sure” that none of its DeepQA-
related work was made available to Nuance under the SLA. As noted above, she admitted at her
deposition that she understood that SWG’s aim was to make sure that its DeepQA-related work
did not fall under the license granted to Nuance by the SLA. See McCann Tr. 207:17-208:23;
210:22-211:4.
       3
          Though Ms. McCann wrote in this January 2013 email that “[t]here may well have been
a transfer of the entire Watson code tree to the Software Group in order to allow IBM to execute
work in the SWG completely independently of IBM Research in order to keep any such work



                                                 9
       Case 7:16-cv-05173-ECR Document 265 Filed 10/29/20 Page 14 of 22




       Nuance’s primary basis for claiming that it did not know IBM was withholding SWG’s

DeepQA-related work is its assertion that “IBM repeatedly assured Nuance . . . that it was

receiving all Updates, and Nuance had no ability to confirm otherwise.” ECF No. 253, at 18. That

claim is destroyed by the above-discussed evidence, which makes clear IBM repeatedly told

Nuance it was not receiving alleged Modifications created by SWG. Moreover, Nuance’s assertion

is not even borne out by the evidence Nuance relies on to support it. Nuance cites the same several

exhibits and snippets of testimony over and over again in 12 paragraphs of its proposed findings

of fact. ECF No. 252 ¶¶ 200-12. With but one exception, though, all of the evidence Nuance cites

merely shows that:

           the representations Nuance relies on were made only to Ms. McCann (see PX 221 ¶ 34,

           Sejnoha Tr. 135:9-20, PX 220 ¶ 19, Trial Tr. at 239:21-240:2, Sejnoha Tr. 140:18-

           141:15, Trial Tr. 123:2-10);4

          the representations made to Ms. McCann were merely that (i) Nuance had the same

           DeepQA codebase as IBM Research (see McCann Tr. 184:7-19, PX 54.001), or

           (ii) Nuance was receiving all Modifications to which it was entitled under the SLA (see

           McCann Tr. 235:3-11, id. 238:19-239:8, Trial Tr. 299:17-300:2, id. 300:3-12, id.

           313:5-10). Ms. McCann, in fact, testified that she never asked whether Nuance was

           receiving Modifications from SWG and was never told that. See McCann Tr. 196:20-

           197-3, 239:20-240:5.



exclusive to IBM,” her above-discussed January 2012 email to Mr. Ricci makes clear that she knew
this had happened. See DX 87.001 (“[T]hey [i.e., SWG] have done work on ‘vanilla’
productization of Watson, solely in the IBM SWG. They took an image of the code and have gone
on their own.”).
       4
          Part of Mr. Sejnoha’s testimony Nuance cites on this point was excluded by the Court
in response to IBM’s hearsay objection. See ECF No. 197, ¶¶ 49, 50.


                                                10
       Case 7:16-cv-05173-ECR Document 265 Filed 10/29/20 Page 15 of 22




       Those representations to Ms. McCann were true and, more importantly for present

purposes, did not mislead Nuance into believing it was receiving Modifications created by SWG.

As detailed above, the evidence clearly shows Ms. McCann had heard directly or indirectly from

numerous IBM employees – Messrs. McQueeney, King, Saxena, and Devarakonda – that SWG

was not sharing its DeepQA-related work with IBM Research and that IBM did not believe Nuance

had an entitlement to SWG’s DeepQA-related work under the SLA. Having received that

message, Nuance knew that any representations by IBM that Nuance was receiving the updates it

was entitled to under the SLA meant only that Nuance was receiving IBM Research’s work, and

nothing more. Likewise, Nuance knew that any representations that Nuance had the same DeepQA

code base that IBM Research had meant only that both of those parties had the same code base,

which did not include code created by SWG.5

       Finally, Nuance suggests that a 2015 email from William LaFontaine supports Nuance’s

claim that it learned it was not receiving alleged Modifications created by SWG only in 2015.

This, too, fails. Mr. LaFontaine’s email merely says that he believed Ms. McCann was surprised

“that the Watson business is built on code that has no Research content at all.” DX 144.002. It

does not, as Nuance would have the Court believe, say that Ms. McCann was surprised that Nuance

had not received SWG’s DeepQA-related work, nor are those two things the same. It may well be

that Ms. McCann was surprised that SWG had completely jettisoned the IBM Research DeepQA

code base. If so, that would neither mean nor suggest that she did not know that none of SWG’s



       5
           The only purported representation Nuance cites that was not made to Ms. McCann was
an alleged representation by John Kelly to Paul Ricci that Nuance was getting “everything” related
to DeepQA. Trial Tr. 521:21-522:19. Mr. Ricci, however, provides no details or context about
this vague representation, nor could he have accepted it in good faith given that Ms. McCann was
reporting to him that IBM personnel were telling her that IBM was not sharing SWG’s work with
Nuance. See, e.g., DX 103.004.


                                               11
       Case 7:16-cv-05173-ECR Document 265 Filed 10/29/20 Page 16 of 22




DeepQA-related work had been given to Nuance. And, again, Ms. McCann’s own writings and

testimony confirm that she did know that Nuance had not received SWG’s work.

                                          *      *       *

       The burden of proof in a civil case is a preponderance of the evidence. In this case, the

evidence proves by well more than a mere preponderance that Nuance knew in 2011 that SWG

was creating alleged Modifications to DeepQA and that IBM would not give those alleged

Modifications to Nuance. Nuance, therefore, had knowledge of its claims that IBM had and was

in breach of a supposed obligation to deliver SWG’s Modifications more than four years before it

filed this lawsuit and asserted those claims. Consequently, Nuance exceeded the contractually-

specified two-year time limit to bring the claims by more than two years, and the claims are barred.

See JX 1 at § 7.9.

II.    NEITHER THE CONTINUING BREACH DOCTRINE NOR EQUITABLE
       ESTOPPEL SAVES NUANCE’S CLAIMS

       Nuance contends that, irrespective of when it first learned of its claims, the doctrines of

continuing breach and equitable estoppel save them from the bar imposed by Section 7.9 of the

SLA. This is incorrect.

       The general rule under New York law is that a breach of contract claim accrues, and the

statute of limitations begins to run, at the time of the breach. See Ely-Cruikshank Co., Inc. v. Bank

of Montreal, 81 N.Y.2d 399, 401 (1993). The continuing breach doctrine is an exception to this

rule. Where applicable, it provides that, in the case of a contract that requires continuing

performance, each successive breach triggers its own separate statute of limitations, such that the

expiration of the limitations period on earlier breaches does not bar the assertion of claims based

on later breaches. See Guilbert v. Gardner, 480 F.3d 140, 150 (2d Cir. 2007) (“If, however, a

contract requires continuing performance over a period of time, each successive breach may begin



                                                 12
       Case 7:16-cv-05173-ECR Document 265 Filed 10/29/20 Page 17 of 22




the statute of limitations running anew.”); Kobayashi Ventures LLC v. Papertech Inc., No. 08 Civ.

4450 (LAP), 2009 WL 10738379, at *4 (S.D.N.Y. Feb. 23, 2009) (“[W]here a contract requires

continuing performance, the limitations period may be renewed with each successive breach.”).

The continuing breach doctrine is not applicable in this case, however, for at least two reasons.

       First, where the initial breach of a continuing obligation (other than for periodic payments

of money) is accompanied by a repudiation of the obligation, a claim for total breach accrues, and

the limitations period on that claim starts to run and does not reset with each subsequent failure to

perform the obligation. As Judge Preska of this Court put it in Kobayashi, “[w]here the continuous

performance required by a contract contemplates something more than cash payments, the statute

of limitations begins to run when nonperformance is coupled with repudiation.” Kobayashi, 2009

WL 10738379, at *4. See also Loral Corp. v. Goodyear Tire and Rubber Co., No. 93 Civ. 7013

(CSH), 1996 WL 38830, at *8, (S.D.N.Y Feb. 1, 1996) (“‘[A] breach by non-performance

accompanied or followed by a repudiation gives rise to a claim for damages for total breach.’”)

(quoting Restatement (Second) of Contracts § 243(2) (1979)); Schaefer v. Chautauqua Escapes

Assoc., Inc., 158 A.D.3d 1186, 1187 (4th Dep’t 2018) (breach of contract claim against property

owners association for failure to collect periodic assessments from certain owners accrued for

limitations purposes when association voted to waive future assessments); Le Veen v. Kurtz, 50

A.D.2d 899, 899 (2d Dep’t 1975) (finding that limitations period started when defendant

repudiated partnership, not when defendant subsequently failed to pay partnership profits).

       The rule applied in these cases, and set forth in the Restatement, accords with the common

sense notion that when a party has breached a continuing obligation and made clear it will not

perform that obligation in the future, the non-breaching party is fully on notice of its claim and

must bring it within a reasonable time or face a limitations bar. Cf. Goldman Copeland Assoc. v.




                                                 13
        Case 7:16-cv-05173-ECR Document 265 Filed 10/29/20 Page 18 of 22




Goodstein Bros. & Co., 268 A.D.2d 370, 371 (1st Dep’t 2000) (“Since [the allegedly erroneous

rent] statements consistently used the same formula in determining the escalation, the tenant’s

overcharge claim accrued upon its receipt of the first statement almost 12 years before it

commenced this action. At that time it had all of the information it needed to contest the manner

in which the landlord computed the escalation.”). The cases cited by Nuance that applied the

continuing breach doctrine are not to the contrary. In Guilbert, 480 F.3d 140, the continuing

obligation that had been breached involved only periodic payments of money (pension benefits).

In Bulova Watch Co. v. Celotex Corp., 46 N.Y.2d 606 (1979), the continuing obligation (roof

repair) was non-monetary, but there was never a repudiation.

        In this case, the continuing obligation IBM allegedly breached – delivery of Modifications

created outside of IBM Research – was non-monetary, and there was a repudiation of that

obligation by IBM. The evidence discussed above (supra at 3-12) shows that IBM told Nuance

early and often that it had not and would not give Nuance any of SWG’s DeepQA-related work

product. See Aetna Cas. and Sur. Co. v. Aniero Concrete Co., Inc., 404 F.3d 566, 587 (2d Cir.

2005) (“[r]epudiation occurs when a party manifests an intent not to perform, either by words or

by deeds”); Hosokawa v. Screen Actors Guild-Am. Fed’n of Television and Radio Artists, 234 F.

Supp. 3d 437, 444 (S.D.N.Y. 2017) (“Anticipatory repudiation occurs when, before the time to

performance has arisen, a party to a contract declares his intention not to fulfill a contractual duty.”)

(internal quotations marks omitted). Accordingly, the two-year limitations period on Nuance’s

claim for total breach of IBM’s supposed obligation to deliver Modifications created by SWG

began to run in 2011, when IBM gave Nuance clear notice that it would not fulfill that supposed

obligation, and it did not reset when IBM abided by that notice during subsequent years.




                                                   14
       Case 7:16-cv-05173-ECR Document 265 Filed 10/29/20 Page 19 of 22




       Second, the continuing breach doctrine does not aid Nuance because it does not apply in

cases where there was single breach with continuing consequences, rather than multiple breaches.

As stated in a case cited by Nuance, “[t]he distinction is between a single wrong that has continuing

effects and a series of independent, distinct wrongs.” Henry v. Bank of Am., 147 A.D.3d 599, 601

(1st Dep’t 2017) (internal quotation marks omitted); see also Schaefer, 158 A.D.3d at 1187 (breach

occurred when defendant waived assessments; subsequent failures to collect assessments were not

separate breaches); K-Bay Plaza, LLC v. Kmart Corp., 132 A.D.3d 584, 587 (1st Dep’t 2015) (“a

claim for breach of contract based on an allegedly erroneous computation of rent accrues upon the

first use of that computational methodology, and the statute of limitations does not begin to run

anew each time the same formula is used.”); Roslyn Sav. Bank v. Nat’l Westminster Bank USA,

266 A.D.2d 272, 273 (2d Dep’t 1999) (claim for bank’s breach of contract for check reconciliation

services was untimely because “[t]he $1.3 million discrepancy . . . occurred as early as September

1987 . . . and [bank’s] repetition of this discrepancy was not a separate breach that started the claim

to accrue anew.”); Konstantinidis v. Pappas, No. 507612/15, 2018 WL 4407536, at *5 (N.Y. Sup.

Ct. Kings Cty., Sep. 17, 2018) (breach of contract occurred when defendant wrongfully reduced

plaintiff’s LLC share; subsequent payment of reduced distributions based on reduced share were

not separate breaches).

       Here, according to Nuance’s claim, the SLA obligated IBM to funnel any Modifications

created by SWG into the IBM Research DeepQA code base and then deliver such modifications

to Nuance. See McCann Tr. at 111:5-112:12, 128:6-22. If there was such an obligation (and there

was not), IBM fully breached it when it determined not to give Nuance SWG’s alleged

Modifications and to enforce that decision by erecting a firewall that prevented those alleged

Modifications from getting into IBM Research’s DeepQA code base. The fact that Nuance did




                                                  15
       Case 7:16-cv-05173-ECR Document 265 Filed 10/29/20 Page 20 of 22




not receive alleged Modifications created by SWG after that decision by IBM is merely a

consequence of that decision, not a separate series of breaches. The situation is analogous to that

faced by the courts in the K-Bay Plaza, Roslyn Sav. Bank and Konstantinidis cases, supra. In K-

Bay Plaza, the defendant breached the contract by calculating rent with an incorrect formula, but

its subsequent use of that formula to compute rent was a consequence of that breach, not a series

of separate breaches. See K-Bay Plaza, 132 A.D.3d at 587. In Roslyn Sav. Bank, the defendant

breached a contract to reconcile checks by creating a $1.3 million discrepancy, but its repetitions

of that discrepancy on subsequent bank statements were consequences of that initial breach, not

separate breaches. See Roslyn Sav. Bank, 266 A.D.2d at 273. In Konstantinidis, the defendants

breached the parties’ partnership agreement by improperly reducing the plaintiffs’ partnership

share, but their subsequent payment of smaller partnership distributions were consequences of that

breach, not separate breaches. See Konstantinidis, 2018 WL 4407536, at *5. Here, IBM made a

single decision not to give Nuance SWG’s DeepQA-related work product; that Nuance thereafter

did not receive SWG’s alleged Modifications is the consequence of that decision, not a series of

separate breaches.

       Finally, Nuance’s invocation of the doctrine of equitable estoppel is illogical in this

context. Equitable estoppel requires, at a minimum, a showing that the defendant took some action

that prevented the plaintiff from learning of its claim in time to assert it prior to the expiration of

the applicable statute of limitations. See Marshall v. Hyundai Motor Am., 51 F. Supp. 3d 451, 462

(S.D.N.Y. 2014) (“Equitable tolling applies where a defendant’s fraudulent conduct results in a

plaintiff’s lack of knowledge of a cause of action.”). Here, however, the applicable statute of

limitations – Section 7.9 of the SLA – specifies that the limitations clock does not start running

until a party knows of its claim. See JX 1.018. Accordingly, equitable estoppel has no role here,




                                                  16
       Case 7:16-cv-05173-ECR Document 265 Filed 10/29/20 Page 21 of 22




because Nuance cannot be barred from asserting its claims unless it is shown to have known about

the claims more than two years before filing them. And even if equitable estoppel somehow could

apply here, the evidence discussed above makes clear that, far from hiding the fact that it was not

giving Nuance alleged modifications created by SWG, numerous IBM employees disclosed that

fact to numerous Nuance employees on numerous occasions, and no IBM employee made any

representation to the contrary. See supra at 3-12. The factual predicate for Nuance’s invocation

of equitable estoppel thus does not exist.

                                         CONCLUSION

       For the foregoing reasons, Nuance’s claims that IBM had or breached an obligation to give

Nuance Modifications created outside of IBM Research are barred by Section 7.9 of the SLA.




                                                17
      Case 7:16-cv-05173-ECR Document 265 Filed 10/29/20 Page 22 of 22




Dated: New York, New York
       October 29, 2020


                                      QUINN EMANUEL URQUHART &
                                      SULLIVAN, LLP


                                     By:   Kevin S. Reed
                                           Richard I. Werder, Jr.
                                           Kevin S. Reed
                                           Elinor Sutton
                                           Hope Skibitsky
                                           Florentina Dragulescu, pro hac vice
                                           51 Madison Avenue, 22nd Floor
                                           New York, New York 10010
                                           Tel. (212) 849-7000
                                           Fax (212) 849-7100
                                           rickwerder@quinnemanuel.com
                                           kevinreed@quinnemanuel.com
                                           elinorsutton@quinnemanuel.com
                                           hopeskibitsky@quinnemanuel.com
                                           florentinafield@quinnemanuel.com

                                           Attorneys for Defendant
                                           International Business Machines
                                           Corporation




                                     18
